 



Exhibit 10.26
DEFERRAL AGREEMENT
Karl W. Singer
The TVA Board of Directors has approved your participation in TVA’s Long-Term
Deferred Compensation Plan (Plan) under the following terms:

     
Annual deferred compensation credits:
  Up to $100,000
Duration of deferral agreement:
  4 years
First compensation credit:
  Up to $100,000 fully vested and credited effective 09/30/2004
Second compensation credit:
  Up to $100,000 fully vested and credited effective 09/30/2005
Third compensation credit:
  Up to $100,000 fully vested and credited effective 09/30/2006
Fourth compensation credit:
  Up to $100,000 fully vested and credited effective 09/30/2007
Total credits over deferral period:
  Up to $400,000
Expiration date:
  09/30/2007

Please read the following provisions carefully and indicate your approval by
signing at the designated place below.
As a participant in the Plan, I hereby agree to be bound by the following terms
and conditions:
Annual deferred compensation credits as stated above will be made to my deferred
compensation (MISRIP) account for a period of four years, beginning on
September 30, 2004, and ending in fiscal year 2007, provided that I remain
employed by TVA through September 30, 2007. The actual amount credited each year
will be based on the achievement of milestone performance objectives established
for the Browns Ferry Unit 1 recovery project at the beginning of each year. The
actual amount credited shall not exceed the maximum stated above. Credits will
be fully vested at the time each credit is made. If the Browns Ferry Unit 1
recovery project is completed prior to September 30, 2007, all remaining unpaid
compensation credits, based on the maximum(s) stated above, will be credited to
my deferred compensation account and vested immediately.
I understand that I must be an employee of TVA on the effective date of each
credit or no payments under the Plan will be made by TVA. However, in the event
that my employment with TVA is terminated for any reason, this agreement is
terminated as of the date of my termination and no further credits will be made
under it. In the event of my death during the term of this agreement, the
agreement will be extinguished and no further credits will be made.
The Plan may be amended or discontinued by the Board at any time.
I understand that nothing contained in this agreement shall be construed as
conferring the right to continue in the employment of TVA as an executive or in
any other capacity and that the payment election I have made is final (not
revocable).

             
/s/ Karl W. Singer
 
Participant
      5/2/04
 
Date    
 
           
/s/ John E. Long, Jr.
 
Chief Officer
      5/7/04
 
Date    

 